Citation Nr: 0814536	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-17 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned an initial 
evaluation of 30 percent for PTSD effective February 19, 
2004.  


FINDINGS OF FACT

1.  For the period of February 19, 2004 to September 20, 
2005, the veteran's PTSD did not result in more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

2.  For the period of September 21, 2005 to the present, the 
veteran's PTSD did not result in more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

1.  For the period of February 19, 2004 to September 20, 
2005, the criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, Part 4, 4.130, Diagnostic Code 9411 (2007).

2.  For the period of September 21, 2005 to the present, the 
criteria for a disability rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
Part 4, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Here, staged ratings are 
appropriate because the veteran manifested symptoms 
warranting a 50 percent rating at the point of the September 
2005 VA examination. 

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 30 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns a 30 percent rating on the basis of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The general rating formula for mental disorders assigns a 50 
percent rating on the basis of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating will be assigned on the basis of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

I.  From February 19, 2004 to September 20, 2005

The veteran sought treatment for PTSD at a VA clinic in 
November 2003.  During a December 2003 follow-up at the 
clinic, the veteran was assigned a global assessment of 
functioning (GAF) score of 60.  A GAF score between 51 and 60 
denotes:  moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
veteran denied panic attacks during the February 2004 follow-
up.  The VA clinician noted a history of shooting stray dogs.

The veteran underwent a VA examination in June 2004.  He 
reported nightmares one to two times per week that wake him 
and render him unable to return to sleep.  The VA examiner 
noted the veteran's anxiety, tenseness, startle reaction, 
hyper-vigilance, and intrusive memories.  He is socially 
withdrawn and isolated.  The veteran lives alone, never 
married, and has no children.  He often eats meals with his 
mother or sister who lives nearby, does household chores, 
goes shopping and to church, and visits family.  Otherwise, 
he is fairly distant from other people.  The VA examiner 
indicated a depressed affect with psychomotor retardation.  
The veteran was depressed, irritable, and had poor 
concentration.  There were no hallucinations, delusions, or 
suicidal or homicidal ideation.  He was oriented and alert 
with good judgment but poor insight.  Intelligence is a 
little above average but he has low self-confidence.  At the 
time of the June 2004 examination, the veteran had worked as 
a custodian at a school for 27 years.  The VA examiner 
commented that the veteran would have been capable of 
advancing more in his work if not for his PTSD.  The June 
2004 GAF score was 50.

A VA treatment record in July 2004 and September 2004 contain 
a GAF score of 51.  The veteran continued to deny panic 
attacks and there was no suicidal or homicidal ideation.  The 
September 2004 note reported that one of the veteran's main 
problems was that he did not like his job as a custodian.  He 
wanted to retire but felt that he needed to work for two more 
years for financial reasons.

Carolina Psychological Health Services completed a 
psychological testing report in April 2005.  The report noted 
the veteran's flat affect and monotonic speech.  It diagnosed 
major depression and assigned a GAF score of 40.  Most of the 
report recites results from various checklist-style 
inventories and tests.  This information is of limited 
probative value because it lists symptoms that someone in the 
veteran's position might experience and is not an 
individualized psychiatric evaluation.

Based on VA and private examinations and treatment records, 
the Board concludes that no higher than a 30 percent rating 
is warranted during the period of February 19, 2004 to 
September 20, 2005.

II.  From September 21, 2005 to the present

The veteran underwent a second VA examination on September 
21, 2005.  The VA examiner noted that nightmares, insomnia, 
depression, and panic attacks occurred constantly.  There 
were 8 panic attacks per month.  This is in stark contrast to 
earlier treatment records that indicated no panic attacks.  
The veteran's mood was abnormal with a flattened affect.  He 
engages in obsessive rituals such as checking door locks and 
windows at night.  The VA examiner reported impaired 
judgment, citing the history of shooting neighborhood dogs.  
Also, the veteran's memory is impaired because he forgets to 
complete tasks.  There is no suicidal ideation but there is 
homicidal ideation.  The veteran wants to kill people on the 
road when he is frustrated by traffic but will not act on 
those thoughts and impulses.  Because of the panic attacks, 
impaired memory, and homicidal ideation, the veteran's 
symptoms warrant a 50 percent rating from September 21, 2005.

In his September 2006 claim for unemployability, which was 
denied in February 2007 and was not appealed before the 
current appeal was transferred to the Board later that month, 
the veteran reported that he last worked full time on July 1, 
2006, having begun his maintenance job in October 1976.  He 
reported that he had greater problems with his PTSD since 
leaving work.  VA treatment records show that, in January 
2006, the veteran was seen for a two mental health 
consultations.  He had been seeing a private psychiatrist, 
but wanted to switch to the VA clinic.  The social worker's 
report stated that he had been working as a school custodian 
for 29 years, and would retire when he was ready, as he did 
not have activities to "fill the gap."  He reported that he 
felt people at work might harm him, as he did not talk to 
anyone.  He gave an example of having a difficult time 
completing his job cleaning 16 messy classrooms; previously 
the teachers who had know him would have the students pick up 
behind themselves to help him, but the new teachers did not 
do this.  He gave another example of being questioned about 
watching television while eating his lunch; this activity had 
been picked up by a remote camera.  He denied suicidal or 
homicidal plan or intent.  The report also refers to panic 
attacks four times per month.  The GAF score was 55.  The 
report by the psychiatrist also stated that the veteran 
wanted to quit working but feared that he would only stay at 
home and not go out because of his lack of interest and 
energy.  The psychiatrist noted questionable ideas of 
reference or mild paranoid thinking.  The veteran was not 
suicidal or homicidal.  The September 2006 treatment note 
refers to the veteran's retirement; he was spending most of 
his time home alone and had not found anything of interest to 
occupy himself, although he was trying to do so.  The GAF 
score was 55.  

III.  Extraschedular consideration

Under 38 C.F.R. § 3.321(b)(1) (2007), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Although the 
veteran has reported to periodic treatment appointments, 
there have been no hospitalizations since service connection 
was granted.

Marked interference with employment due to PTSD has not been 
shown either.  The veteran worked as a custodian at a school 
from 1976 until his retirement in 2006.  His PTSD prevented 
him from advancing at work or utilizing his associate's 
degree in criminal justice.  After considering these factors, 
the Board finds the schedular standards to adequately reflect 
impairment to earning capacity given the veteran's overall 
employment picture. 



IV.  Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
February 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
August 2004 rating decision that granted service connection.  
The veteran was also provided with information concerning 
effective dates of awards, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim), in March 2006.  Although this notice was not given 
before the August 2004 rating decision, once the veteran 
filed a notice of disagreement with the initial rating, he 
was properly provided with information concerning the 
disability evaluation criteria in the statement of the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran VA examinations.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

For the period of February 19, 2004 to September 20, 2005, 
entitlement to a higher initial evaluation for PTSD is 
denied.

For the period of September 21, 2005 to the present, a rating 
of 50 percent is granted for PTSD, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


